Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on November 09, 2021 have been received.
Claims 10, 13 and 20 are canceled by applicant. New claims 21-31 are added.
Claims 1-9, 11, 12, 14-19 and 21-31 are pending in this application and were examined on their merits.

Answer To Arguments:
Withdrawn Rejections:
Claim 20 is canceled by applicant on 11/09/2021, therefore the rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is not reinstated. 
	The rejection of claims 1, 2, 5-7, 10-15, 18 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Leggett et al., is withdrawn due to the amendments to the claims filed on 11/09/2021.
The rejection of claims 1-8, 10-18 and 20 under 35 U.S.C. 103 as being unpatentable over Leggett et al. as applied to the claims 1, 2, 5-7, 10-15, 18 and 20 above, and further in view of Hnatowich et al. (US Patent No. 8,278,247) and of Habib et al. (US 2014/0087944), is withdrawn due to the amendments to the claims filed on 11/09/2021.
The rejection of claims 1, 2, 5-7, 9-15 and 18-20 under 35 U.S.C. 103 as being unpatentable over Leggett et al. as applied to the claims 1, 2, 5-7, 10-15, 18 and 20 above, and further in view of García-Fraile et al. (PLoS ONE, 2 May 2012, Volume 7 , Issue 5, e38122, p. 1-7), is withdrawn due to the amendments to the claims filed on 11/09/2021.
Applicant arguments with respect to the above-mentioned rejections are moot because the rejections are withdrawn due to the amendments to the claimed filed on 11/09/2021.
Penicillium bilaii ATCC 20851, Penicillium bilaii ATCC 22348, Penicillium bilaii ATCC 18309, and the deposit receipts of Penicillium bilaii NRRl 50162 and Penicillium bilaii NRRL 50169 (filed on 11/09/2021) are considered, however as indicated in the Office action mailed on 08/11/2021, the deposit should meet all of the criteria set forth in 37 CFR 1.801-1.809, in addition to assurance that the deposit was made under the Budapest Treaty, the record must clearly indicates that all restrictions (see MPEP 37 CFR 1.808(b)) imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent. In this case, a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
Applicant further arguments and reliance on Deposits by others (see pages 8 last paragraph - Continued on page 9 of Remarks filed on 11/09/2021) that “U.S. Patent No. 9,758,438 … discloses, under Budapest Treaty, the Penicillium bilaii strain deposits NRRL 50776, NRRL 50777, NRRL 50778, NRRL 50779, NRRL 50780, NRRL 50781, NRRL 50782, NRRL 50783, NRRL 50784, NRRL 50785, NRRL 50786, NRRL 50787, NRRL 50788”, are considered but the as indicated above deposit should meet all of the criteria set forth in 37 CFR 1.801-1.809. In this case, although specification of U.S. Patent 9,758,438, (column 28 lines 1-27) indicates that the deposit was made under the Budapest Treaty, however any statement on record in the issued patent stating that “all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent” could not be located. 
For the reasons mentioned immediately-above, the rejection of claims 2 and 3 under 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained and extended to the amended claim 1.
Applicant's amendments to the claims, specifically claims 1, 2, and 17, and added new claims 28 and 29, filed on 11/09/2021 necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
            
The invention appears to employ specific strains of Penicillium bilaii (ATCC 20851, NRRL 50169, ATCC 22348, ATCC 18309, NRRL 50162, NRRL 50776, NRRL 50777, NRRL 50778, NRRL 50779, NRRL 50780, NRRL 50781, NRRL 50782, NRRL 50783, NRRL 50784, NRRL 50785, NRRL 50786, NRRL 50787, NRRL 50788, RS7B-SD1).  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
         
 	It appears that deposit was made for Penicillium bilaii strains are NRRL 50169 and NRRL 50162, as indicated in this application as filed as noted on paragraph [0311] of the specification. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.



            A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.
            

            
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  
	
Copies of deposit receipts are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 17, 28 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The recitation “each one of said one or more Penicillium bilaii strains has a 16S rDNA genomic sequence (16S sequence) that is at least 97% identical to a 16S sequence from a deposited Penicillium bilaii strain on the basis of 16S rDNA sequence identity, wherein said deposited strain is selected from the group consisting of ATCC 20851, NRRL 50169, ATCC 22348, ATCC 18309, NRRL 50162, NRRL 50776, NRRL 
Because, Penicillium bilaii strains having at least at least 97% identity to any of the claimed deposited strains on the basis of 16S rDNA sequence identity (as recited in claim 2) is a broader limitation than the claimed deposited Penicillium bilaii strains recited in claim 1.
Suggestion: cancel claim 2 or amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In claim 17 the recitation “wherein said corn seeds are treated with a composition …” fails to further limit the subject matter of the claim 1 upon which it depends.
Suggestion: in claim 17, line 1, after are insert –further--.

In claim 28 the recitation “wherein said corn seeds are treated with a composition …” fails to further limit the subject matter of the claim 1 upon which it depends.
Suggestion: in claim 28, line 1, after are insert –further--.

In claim 29 the recitation “wherein said corn seeds are treated with a composition …” fails to further limit the subject matter of the claim 1 upon which it depends.
Suggestion: in claim 29, line 1, after are insert –further--.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion(s):
No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KADE ARIANI/Primary Examiner, Art Unit 1651